Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 9/1/2021, have been fully considered and reviewed by the examiner.  Examiner notes the amendment to claim 1.  Claims 1-15 remain pending in the instant application.
Response to Arguments
Applicant's arguments filed 9/1/2021 have been fully considered but they are not persuasive as they are directed to newly added claim requirements that are addressed below.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1-8, 10-15 is/ are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20060279191 by Geohegan et al. taken collectively with Piwko et al.  (Conformal Microscopy for Process Monitoring and Wide-Area Hieght Determination of Vertically-Aligned Carbon Nanotube Forests).
Claim 1:  Geohegan discloses a method for measuring a height of a forest of carbon nanotubes, the method comprising: 
a) providing a substrate having a growth area, the growth area comprising a measurement zone comprising a growth zone and a zone sterile to growth of the carbon nanotubes, called a "virgin" zone (see Figure 1A and accompanying text), and the growth zone being defined by a segment of the substrate comprising a catalyst of the growth of the carbon nanotubes, and 
b) growing catalytically, in a chemical-vapour-deposition reactor, the forest of carbon nanotubes in the growth zone (0048), 
wherein the growing comprises irradiating the measurement zone by means of an incident light beam;  measuring, at various times, an intensity of the incident light beam reflected by the measurement zone;  and determining the height of the forest of carbon nanotubes from reflected-beam intensities measured at the various times (0049-0052). 
Geohegan disclose process monitoring during CVD growth and disclose using reflected light and measuring the intensity as specifically addressed above; however, fails to disclose measuring the height as claimed.  However, Piwko, also discloses process monitoring during CVD growth and disclose using reflected light and measuring the intensity for the height measurement of VACNT forests, similar to that of Geohegan, grown using vapor deposition and 
In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.
 	Claim 2:  virgin zone, without catalyst is taught as segment of the substrate that absorbs less and/or reflects more the incident light beam than the forest of carbon nanotubes (see 0051).  Additionally, prior art discloses materials that encompass the materials that are taught by the specification as meeting this requirement (see 0047 related to aluminum and oxidized aluminum as buffer).   Such is also taught by Piwko (see Figure 1 and accompanying text, 
 	Claim 3: substrate comprises a carrier and a coating partially covering the carrier, and the coating comprises the catalyst (figure 1A, 0048).
Claim 4:  The coating includes first face and second face as claimed, where growth zone is defined by the second face (Figure 1A). 

	Claim 6: Geohegan discloses the substrate comprises a carrier and a coating partially covering the carrier, and the virgin zone is at least partially defined by a segment of a face of the carrier that is complementary to a segment of the face of the carrier covered by the coating (Figure 1A), see pattern of catalyst and virgin areas (i.e. catalyst free areas) which what can reasonably be considered “complementary”
	Claim 7:  Geohegan discloses the growth zone and the virgin zone define a measurement pattern, the measurement zone being defined by a regular repetition, in at least one direction of the measurement pattern (see Figure 1A).
	Claim 8:  Due to the breadth of term “zone”, the examiner notes that the catalyst can reasonably be considered to include a growth zone and virgin that is strip shaped (i.e. successive catalyst islands and virgin substrate create a repetition of a strip pattern) 
	Claim 10:   Due to the breadth of the claims, Figure 1A with 2A and accompanying text illustrate that the growth zone and the virgin zone are perpendicular to a plane (undefined plane) containing a direction of propagation of the incident light beam. 
 	Claim 11:  Geohegan the incident light beam is a parallel laser beam (Figure 2A and accompanying text).   
 	Claim 12:  Geohegan discloses an angle of incidence of the incident light beam is larger than 0 degrees, as shown by Figure 2A which appear to require laser at a non-zero angle.  Additionally, Piwko discloses an angle of incidence of the incident light beam is larger than 0 
	Claim 13-15:  Geohegan discloses during at least some of the growth of the forest of carbon nanotubes, the height of the forest of carbon nanotubes increases in a continuously monotonic way linearly as a function of the decrease in the intensity of the reflected beam (see Figure 2B).   See also Figure 6C-6F, wherein the intensity decreases as length increases during at least some of the growth and such is a function of the decrease in intensity.

Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geogehan et al. with Piwko taken with US Patent 6232706 by Dai et al. 
Geogehan with Piwko discloses all that is taught above and discloses depositing catalyst layer on a substrate to form a CNT array; however fails to disclose the claimed pattern.  However, Dai discloses a method for forming a CNT array and discloses providing a regular repeated pattern in what can reasonably be considered “rectilinear strip shape” as claimed (Figure 5 and accompanying text, column 3, lines 19-30).  Here, Dai discloses a thickness of the catalyst zone (growth zone) to be 10 to 250 microns in width.   Dai does not discloses the width of the virgin zone; however, Figure 5 discloses the roughly equal growth virgin zones and thus would reasonably suggest the virgin zone to be 10 to 250 microns.  The width encompasses the claimed range and therefore makes obvious such.
Therefore, taking the references collectively, it would have been obvious to have modified Geogehan with Piwko to the pattern as outlined by Dai as a known and suitable KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.	
At the very least, the modification of the size and shape of the pattern is obvious.  It would have been an obvious matter of design choice to select the desired pattern and size, since such a modification would have involved a mere change in the size of a component.  A change of size is generally recognized as being within the ordinary level of skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  

Conclusion
Examiner cites Meshot which discloses in situ height measurement using reflective laser during CVD growth (Figure 1 and accompanying text).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/DAVID P TUROCY/Primary Examiner, Art Unit 1718